PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/348,373
Filing Date: 8 May 2019
Appellant(s): Huschenhoefer et al.



__________________
David Moorman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/10/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/10/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-10, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2013/0161137 to Huschenhoefer et al. in view of US Patent Application 2002/0148690 to Wirth et al.
Re: claims 1, 5, 7, 9, 10, and 12.  Huschenhoefer et al. show in figure 1 a carrier pot 2, 3 for a brake disk  1 comprising: a radial inner hub ring portion 3 configured to 
[AltContent: textbox (Fastening points along the illustrated line, for example, for fastening the brake disk shown in the area of the end of the lead line of element number 2)][AltContent: textbox (Radially inner hub ring portion)][AltContent: textbox (Radially outer brake disk ring portion)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: arrow]
    PNG
    media_image2.png
    369
    464
    media_image2.png
    Greyscale




Wirth et al. teach in figures 1 and 3 the use of an at least one electronic functional component or temperature identification device or sensor 11 being integrated in the brake disk 10.

Re: claim 3.  Huschenhoefer et al., as modified, teach in figure 3 of Wirth et al. the limitation wherein the at least one electronic functional component 11 is only partly enclosed by the material i.e. the fiber-plastic composite of the carrier pot of Huschenhoefer et al.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the integrated electronic functional component of Huschenhoefer et al., as modified, to have been only partly enclosed, in view of the teachings of Wirth et al., in order to provide a means of easily accessing the component for repair purposes. 
	Re: claim 8.  Wirth et al. teach in figures 1 and 3 the limitation wherein the at least one electronic functional component includes a plurality of electronic functional components 11 uniformly distributed over a circumference of a brake disk.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the brake disk comprising the carrier plate made of fiber plastic composite of Huschenhoefer et al., as modified, to have included a plurality of electronic functional components uniformly distributed over a circumference 
Re: claim 14.  See paragraph [0003] of Huschenhoefer et al. with reference to the motor vehicle.
Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2013/0161137 to Huschenhoefer et al. in view of US Patent Application 2002/0148690 to Wirth et al. as applied above, and further in view of US Patent 5574430 to Oh et al.
Re: claim 2.  Oh et al. teach in col. 4 lines 43-46 the use of a sensor being completely enclosed by the contact surface element.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the at least one electronic functional component in the form of a sensor of Huschenhoefer et al., as modified, to have been completely enclosed by the carrier pot made of fiber plastic composite, in view of the teachings of Oh et al., in order to provide a means of protecting the electronic functional component from damage.
Re: claim 4.  Oh et al. teach in col. 4 lines 43-46 the use of a sensor being positively fastened to an adjacent component via an adhesive layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the at least one electronic functional component in the form of a sensor of Huschenhoefer et al., as modified, to have been positively fastened to the carrier pot made of fiber plastic composite, in view of the .
Claims 6, 9, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 2013/0161137 to Huschenhoefer et al. in view of US Patent Application 2002/0148690 to Wirth et al. as applied above, and further in view of US Patent Application 2011/0291805 to Gelowitz et al.
Re: claims 6, 9, 11, and 13.  Gelowitz et al. teach in paragraph [0005] the use of an at least one electronic functional component or RFID chip including a power supply device or battery.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified at least one electronic functional component of Huschenhoefer et al., as modified, to have included an RFID chip including a power supply device, in view of the teachings of Gelowitz et al., in order to provide an identifying and data transmitting element without having an external power source which provides for a more compact and efficient assembly with the battery being closer to that which it most power.

(2) Response to Argument
Appellant argues on pg. 5 of the Appeal Brief that the teaching reference, Wirth, does not disclose or suggest integrating a functional component into a carrier pot or a hub of a brake disk.  Examiner disagrees.  In the final Office action mailed 8/10/21, Examiner directed Appellant’s attention to both figures 1 and 3 of Wirth to teach the particular limitation.  Wirth teaches a brake disk assembly including at least one 
[AltContent: textbox (Radially outer brake disk ring portion of carrier pot/hub)][AltContent: arrow][AltContent: textbox (Radial inner ring portion of carrier pot/hub)][AltContent: arrow]
    PNG
    media_image3.png
    659
    534
    media_image3.png
    Greyscale

                             Figure 3 of Wirth

Examiner also points out that, as broadly recited, the transponder portion 12 alone of the thermoelement 11 represents an electronic functional component that is integrated 
Since the base reference, Huschenhoefer, discloses the brake disk/carrier pot combination being made of a fiber-plastic composite, Examiner maintains that Huschenhoefer, as modified by the teachings of Wirth, satisfies the claim limitation wherein at least one electronic functional component is integrated in the fiber-plastic composite. 
It is further noted by Examiner that with regards to the placement of an electronic functional component within a brake disk assembly comprising a disk portion and a carrier pot or hub portion, there are a finite number of identified, predictable solutions with a reasonable expectation of success.  Particularly, the component can be integrated within either the disk portion or the carrier pot/hub portion.  Therefore, it would have been obvious to one of ordinary skill in the art to have tried integrating the at least one electronic functional component within the carrier pot portion of the brake disk assembly to provide a means of detecting a condition of the brake disk assembly, for example.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398 (2007).    
Next, Appellant argues that there is no disclosure or suggestion in Huschenhoefer or Wirth that the carrier pot or the hub for the brake disk is “a ‘safety-relevant component’ or that the state of such a component should be monitored”.  As Appellant acknowledged on pg. 7 of the Brief, the argument is more specific than the claim language as monitoring the state of the carrier pot is not a part of the claim. 



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MELODY M BURCH/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        
Conferees:
Robert Siconolfi
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657                                                                                                                                                                                                        
/CANDICE D WILSON/RQAS, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.and